Citation Nr: 1815389	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-31 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), recurrent major depressive episodes, depression not otherwise specified (NOS), mood disorder, and adjustment disorder.


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1990 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision rendered by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has recharacterized the claim of entitlement to service connection to better reflect the assertions of the Veteran and the clinical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see generally November 2013 In Lieu of Form 9 Correspondence and VAMC Treatment Medical Records.  The claim is now stylized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, recurrent major depressive episodes, depression NOS, mood disorder, and adjustment disorder.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran has presented sufficient evidence of an in-service stressor.

2.  There is competent medical evidence associating the Veteran's in-service stressor with his PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C. § 1110  (2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for PTSD has been granted, as discussed below.  As the benefit sought is granted in full, any procedural error is moot.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Establishing service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2017); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran asserts that service connection is warranted for PTSD because of traumatic experiences during his Persian Gulf Service.  He recalls seeing the charred remains of children and adults following Scud missile attacks.

Personnel records confirm service during Operation Desert Storm/shield and Kuwait liberation wherein the Veteran received three Bronze service stars.  See 2011 and 2013 VA 21-4138 Statements in Support of the Claim and December 2013 Correspondence.  His DD Form 214 indicates that his military occupational specialty (MOS) was a construction equipment repairer.  In light of such an MOS, the Board finds it is reasonably consistent with the circumstances of his service that the Veteran would have traveled on and off base while stationed in Kuwait such that he would have seen the remains of individuals following SCUD attack.  As a result, the Veteran's reported stressor is conceded.

What remains is a determination that the Veteran suffers from PTSD related to his now conceded stressor.  Of record are opinions for and against the diagnosis of PTSD as due to service.  As to negative evidence, a July 2013 VA examiner opined that the Veteran's military stressor was sufficient for a diagnosis of PTSD; however the examiner further concluded that the Veteran did not suffer from sufficient symptoms for such a diagnosis.  This opinion is inadequate, however, as the examiner did not consider whether the Veteran suffered from DSM V PTSD. Such is required due to his claim being certified to the Board in May 2017.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Comparatively, VA physicians have repeatedly diagnosed PTSD while discussing the Veteran's conceded military in-service stressor.  Some of these diagnoses were noted to be confirming with DSM IV standards.  See 2013 VAMC Treatment Medical Records.  However, thereafter the same physicians confirmed that the Veteran suffered from PTSD consistent with DSM V standards; which is applicable in the Veteran's case.  See July and December 2014 VAMC Treatment Medical Records.

Given the aforementioned, the Board finds that the evidence is at least in equipoise as to the matter of whether the Veteran suffers from PTSD which is related to his military service.  The benefit-of-the-doubt rule is therefore for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  Accordingly, and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.304.


ORDER

Entitlement to service connection for PTSD is granted.


	(REMAND ON NEXT PAGE)


REMAND

Service connection for PTSD is now established.  However, beyond his PTSD symptomatology, the Veteran also claims entitlement to service connection for other diagnosed psychiatric disabilities including, recurrent major depressive episodes, depression NOS, and a mood disorder.  With regard to the Veteran's depression, the 2013 VA examiner indicated that the conditions were due to the Veteran's recent 2012 divorce of his wife.  This opinion does not address the Veteran's assertions of depression prior to his divorce.  The opinion also does not address the specific diagnoses of recurrent major depressive episodes or mood disorders generally which the Veteran asserts has been present since service.  See generally November 2013 In Lieu of Form 9 Correspondence.  Additionally, although adjustment disorder was diagnosed on 2013 VA examination no opinion was provided as to the nature and etiology of this condition.  

Finally, the most recent treatment medical evidence of record is dated in 2015.  On remand all outstanding treatment medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with a VA Form 21-4142, Authorization and Consent to Release Information to VA, in order to obtain any private treatment records.  Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

Associate all records of the Veteran's VA treatment medical records with his electronic claims file (VBMS).  If a review of these records discloses the existence of other pertinent records under federal control (i.e., VA or military facility as a retiree), such records should be obtained as well.

2. Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of his acquired psychiatric disorders, other than PTSD.  All indicated tests and studies should be accomplished and the findings reported in detail. 

a. The examiner should identify and diagnose all acquired psychiatric disorders, other than PTSD, to include those that may have resolved during the appeals process.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service, to include in-service conceded trauma from witnessing burned bodies, vehicles, and buildings.  

b. The examiner should also discuss whether the conditions are etiologically related to his now service connected PTSD.  Specifically, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder is aggravated by his service-connected PTSD during the appeal period.  Correspondingly, if it is found that the Veteran's depression and/or anxiety are more akin to symptoms of his now service connected PTSD, such should be clearly stated.

Rationale for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3. Then, readjudicate the Veteran's claim for service connection in light of all the evidence of the record.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


